Case: 2:19-cr-00223-ALM-NMK Doc #: 130 Filed: 06/17/20 Page: 1 of 4 PAGEID #: 961



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                  Criminal Action 2:19-cr-223(7)
                                           CHIEF JUDGE MARBLEY
JULIO ANGEL HOMER GONZALEZ

                          REPORT AND RECOMMENDATION

      Defendant Julio Angel Homer-Gonzalez previously pleaded not
guilty to an Indictment charging him with one count of conspiracy to
commit money laundering in violation of 18 U.S.C. § 1956(h) (Count 1),
21 counts of actual money laundering in violation of 18 U.S.C. §§
1956(a)(1)(B)(i), 2 (Counts 60–80), one count of conspiracy to possess
with intent to distribute specified amounts of fentanyl and marijuana
in violation of 21 U.S.C. § 846 (Count 86), one count of possession
with intent to distribute 40 grams or more of fentanyl in violation of
21 U.S.C. § 841 (Count 88), and one count of possession with intent to
distribute 100 kilograms or more of marijuana in violation of 21
U.S.C. § 841 (Count 89). Indictment, ECF No. 23. The United States and
Defendant thereafter entered into a plea agreement, executed pursuant
to the provisions of Rule 11(c)(1)(C) of the Federal Rules of Criminal
Procedure, whereby Defendant agreed to enter a plea of guilty to
Counts 69 and 86 of the Indictment.1       On June 17, 2020, Defendant,
represented by his counsel and assisted by a Spanish interpreter,
participated in a change of plea proceeding.
      Defendant consented, pursuant to 28 U.S.C. §636(b)(3), to enter a
guilty plea before a Magistrate Judge.       See United States v. Cukaj, 25
Fed. Appx. 290, 291(6th Cir. 2001)(Magistrate Judge may accept a guilty


      1 In addition to specifying sentencing terms, the Plea Agreement, ECF
No. 79, includes an appellate waiver provision that preserves only certain
claims for appeal. The Plea Agreement refers to possible immigration
consequences of defendant’s guilty plea; however, defendant averred that he
was born in Puerto Rico.
                                       1
Case: 2:19-cr-00223-ALM-NMK Doc #: 130 Filed: 06/17/20 Page: 2 of 4 PAGEID #: 962



plea with the express consent of the defendant and where no objection
to the report and recommendation is filed).
      After being advised of his right to appear personally and with
his counsel and after consulting with his counsel, defendant also
consented to appear by videoconference.
      During the plea proceeding, the undersigned observed the
appearance and responsiveness of Defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty plea, Defendant was in full possession of
her faculties, was not suffering from any apparent physical or mental
illness, and was not under the influence of narcotics, other drugs, or
alcohol.
      Prior to accepting Defendant’s plea, the undersigned addressed
Defendant personally and in open court and determined his competence
to plead.   Based on the observations of the undersigned, Defendant
understands the nature and meaning of the charges against him in the
Indictment and the consequences of his plea of guilty to Counts 69 and
86. Defendant was also addressed personally and in open court and
advised of each of the rights referred to in Rule 11 of the Federal
Rules of Criminal Procedure.
      Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.        Defendant acknowledged
that the plea agreement signed by him. his attorney and the attorney
for the United States and filed on March 6, 2020, represents the only
promises made by anyone regarding the charges against him in the
Indictment. Defendant was advised that the District Judge may accept
or reject the plea agreement. Defendant was further advised that, if
the Court refuses to accept the plea agreement, Defendant will have
the opportunity to withdraw his guilty plea but that, if he does not
withdraw his guilty plea under those circumstances, the District Judge
may impose a sentence that is more severe than the sentence
contemplated in the plea agreement, up to the statutory maximum.
Case: 2:19-cr-00223-ALM-NMK Doc #: 130 Filed: 06/17/20 Page: 3 of 4 PAGEID #: 963



      Defendant confirmed the accuracy of the statement of facts
supporting the charge, which is attached to the Plea Agreement.           He
confirmed that he is pleading guilty to Counts 69 and 86 of the
Indictment because he is in fact guilty of those charges.          The Court
concludes that there is a factual basis for the plea.
      The Court concludes that Defendant’s plea of guilty to Counts 69
and 86 of the Indictment is knowingly and voluntarily made with
understanding of the nature and meaning of the charges and of the
consequences of the plea.
      It is therefore RECOMMENDED that Defendant’s guilty plea to
Counts 69 and 86 of the Indictment be accepted.        Decision on
acceptance or rejection of the plea agreement was deferred for
consideration by the District Judge after the preparation of a
presentence investigation report.
      In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by Defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; Defendant’s
attorney may be present if Defendant so wishes.        Objections to the
presentence report must be made in accordance with the rules of this
Court.
      If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.           28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).       Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.   F.R. Civ. P. 72(b).
      The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.

                                       3
Case: 2:19-cr-00223-ALM-NMK Doc #: 130 Filed: 06/17/20 Page: 4 of 4 PAGEID #: 964



See Thomas v. Arn, 474 U.S. 140 (1985); Smith v. Detroit Federation of
Teachers, Local 231 etc., 829 F.2d 1370 (6th Cir. 1987); United States
v. Walters, 638 F.2d 947 (6th Cir. 1981).




June 17, 2020                                   s/ Norah McCann King
 Date                                            Norah McCann King
                                           United States Magistrate Judge
